Stayton, Associate Justice.
The transcript in this case contains neither the pleadings of the parties, statement of facts nor bills of exception, but consists solely of the judgment and pro*106ceedings had subsequent to its rendition.- From such a transcript we can not know what was the issue between the parties, nor the facts on which the judgment was rendered. It is the duty of a person who seeks the revision of a judgment to bring before this court, in accordance with the provisions of articles 1413, 1414, Revised Statutes, a transcript, or otherwise such a transcript as contains a full and correct copy of all the proceedings had in the cause. " (Hubby v. Harris, 59 Texas, 14.)
From the transcript before us, the judgment of the district court can not be revised, and the writ of error will be dismissed.

Dismissed.

Opinion delivered October 14, 1887.